Citation Nr: 0834877	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-40 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease as secondary to the service-
connected disability of residuals of a left knee sprain 
status post medial meniscus injury with medial collateral 
tear.  

2.  Entitlement to an increased disability rating for 
residuals of a left knee sprain status post medial meniscus 
injury with medial collateral tear, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which continued 
the 10 percent rating for residuals of a left knee sprain 
status post medial meniscus injury with medial collateral 
tear; and denied service connection for right knee 
degenerative joint disease as secondary to the service-
connected disability of residuals of a left knee sprain 
status post medial meniscus injury with medial collateral 
tear.  The veteran filed a notice of disagreement in October 
2004, a statement of the case was issued in November 2005, 
and a substantive appeal was received in December 2005.  


FINDINGS OF FACT

1.  A right knee disability was not manifested during 
service, nor is a right knee disability otherwise related to 
such service, or to the veteran's service-connected left knee 
sprain status post medial meniscus injury with medial 
collateral tear.

2.  The veteran's residuals of a left knee sprain status post 
medial meniscus injury with medial collateral tear are not 
manifested by moderate recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active service, nor is a right knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a left knee sprain status post 
medial meniscus injury with medial collateral tear have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2004.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection and 
increased rating, the veteran is not prejudiced by the 
failure to provide him that further information.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of residuals of a left knee sprain 
status post medial meniscus injury with medial collateral 
tear and the effect of that worsening on employment and daily 
life.  The Board believes it significant that the veteran has 
been represented in the claims process by Disabled American 
Veterans, which organization represents numerous veterans.  
Moreover, specific schedular criteria were provided to him in 
the November 2005 statement of the case.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the veteran's service medical records are on file, 
as are post-service VA treatment records and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in May 2004.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board notes that the veteran's 
representative argued in February 2006 that the May 2004 VA 
examination was inadequate because the examiner utilized only 
x-rays, there was no evidence that the examiner made use of 
the Clinician's Guide in examining the veteran's 
disabilities, and there was no mention of a goniometer in 
determining degrees of extension or flexion.  However, the 
Board finds nothing in the record which indicates that the 
May 2004 VA examiner did not give the veteran a fair and 
balanced examination.  The examination report is very 
thorough and detailed.  Furthermore, the May 2004 examiner 
clearly stated that knee range of motion was, in fact, 
measured with a goniometer.  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal. 

Right knee disability, to include as secondary to service-
connected residuals of a left knee sprain status post medial 
meniscus injury with medial collateral tear 

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
right knee disability, as secondary to his service-connected 
residuals of a left knee sprain status post medial meniscus 
injury with medial collateral tear.  Service connection is in 
effect for residuals of a left knee sprain status post medial 
meniscus injury with medial collateral tear, currently rated 
10 percent disabling effective November 27, 1995.

A service Report of Medical Examination for separation 
purposes dated in August 1992 reflects that the veteran's 
lower extremities were clinically evaluated as normal.  A 
service Report of Medical History dated in August 1992 for 
separation purposes reflects that the veteran did not report 
any history of right knee injury.  

VA outpatient treatment records dated in June 2002 reflect 
that the veteran was assessed with degenerative joint disease 
of the right knee.  

The veteran underwent a VA examination in May 2004.  He 
reported right knee pain present for the previous 2 years.  
He denied any injury to his right knee.  He stated that knee 
pain seemed to be present while standing and walking.  
Occasionally, he also complained of nocturnal pain.  He 
stated that the pain seemed to be constant, however, the 
examiner noted that there was no history of incapacitation 
because of right knee pain.  

Following physical examination and an x-ray on the right 
knee, the examiner was unable to make a diagnosis because 
there was no pathology to render a diagnosis.  The examiner 
opined that no current right knee degenerative joint disease 
was secondary to service-connected left knee injury.  

Despite the veteran's contentions otherwise, there is no 
competent medical evidence that any current right knee 
disability is etiologically related to service or any 
incident therein.  On separation from service, his lower 
extremities were clinically evaluated as normal.  The 
clinically normal lower extremities finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no right knee disability was present at that time.  The Board 
views the examination report as competent evidence that there 
was no right knee disability at that time.  

Moreover, the lack of any evidence of a continuing right knee 
disability for over 9 years between the period of active duty 
and the evidence showing right knee disability is itself 
evidence which tends to show that no right knee disability 
was incurred as a result of service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran has also claimed that right knee disability 
developed due to his service-connected residuals of a left 
knee sprain status post medial meniscus injury with medial 
collateral tear.  However, the May 2004 VA examiner opined 
that the veteran's right knee disability was not related to 
his left knee disability.  There is otherwise no medical 
evidence of record to support an etiological relationship, 
and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no probative evidence of right knee 
disability in service;  no probative evidence of a nexus 
between the veteran's right knee disability and his period of 
active duty service; and no medical evidence of a causal 
relationship between the veteran's right knee disability and 
his service-connected residuals of a left knee sprain status 
post medial meniscus injury with medial collateral tear.  
Thus, service connection for right knee disability is not 
warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a left knee sprain status post medial meniscus 
injury with medial collateral tear 

Criteria & Analysis

The veteran has claimed entitlement to an increased rating 
for residuals of a left knee sprain status post medial 
meniscus injury with medial collateral tear.  The Board notes 
that the RO granted service connection in June 1993 for 
recurrent left knee sprain with a noncompensable rating 
effective November 1, 1992 under Diagnostic Code 5257.  A May 
1996 rating decision assigned a 10 percent disability rating 
for left knee disability effective November 27, 1995 under 
Diagnostic Code 5257.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Turning to Diagnostic Codes applicable to the knee, under 
Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability; a 20 
percent rating is applied for moderate; and a 30 percent 
rating is applicable for severe.  Under Diagnostic Code 5256, 
a minimum 30 percent rating is warranted when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  Diagnostic Code 
5260 provides that a rating of 10 percent is warranted for 
flexion limited to 45 degrees.  A 10 percent disability 
rating is allowed under Diagnostic Code 5261 when extension 
of the leg is limited to at least 10 degrees.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5256 through 5261.  Normal 
extension and flexion of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

Additionally, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts 
v. Brown, 5 Vet. App. 532 (1993), the Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran underwent a VA examination in May 2004.  He 
complained of constant pain in both joints and instability on 
ambulation.  He stated that he could perform daily 
activities, but on occasion, he slowed down because of the 
pain in the knees.  He claimed that it was recommended in the 
past to have bed rest because of the pain, approximately 
lasting three days.  He denied any prosthetic implants.  He 
stated that he could not climb ladders anymore or walk 
upstairs without having extreme pain in his knees.  He 
reported an inability to stand for a prolonged period of 
time.  He claimed to have lost time from work approximately 
two times per month.  

Upon physical examination, the veteran's gait and posture 
were within normal limits.  The general appearance of the 
knees were within normal limits.  Knee range of motion with a 
goniometer showed the left knee to have 135 degrees for 
flexion with mild degree of pain at 139 degrees.  Extension 
was to zero degrees.  The range of motion of the knees was 
limited mainly due to pain.  There was no limitation 
secondary to fatigue, weakness, lack of endurance, or 
incoordination.  There was no evidence of ankylosis of the 
knee joints.  The drawer and McMurray's was within normal 
limits.  Examination of the knees showed no evidence of 
subluxation, locking pain, joint effusion or crepitus.  The 
veteran underwent an x-ray on the left knee.  X-ray findings 
revealed no evidence of soft tissue, bone or joint space 
abnormality.  Basically, the x-ray of the left knee was 
within normal limits.  

The examiner continued the diagnosis of left knee sprain 
status post medial meniscus injury with medial collateral 
tear and stated that there was no change in the status of the 
diagnosis.  

In turning to the Diagnostic Codes applicable to the knees 
which provide for disability ratings in excess of 10 percent, 
with regard to Diagnostic Code 5257, there is no persuasive 
evidence of recurrent subluxation or lateral instability to 
warrant a rating in excess of 10 percent for the knee, or a 
separate rating under this Code.  The May 2004 VA examiner 
found no evidence of subluxation, and no lateral instability 
was reported.  

The Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not apply in this case because the 
pertinent medical evidence of record has not shown that there 
is ankylosis of the left knee.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.

With regard to Diagnostic Code 5258, there is no medical 
evidence of frequent episodes of joint effusion or locking.  
For example, the May 2004 VA examiner found no evidence of 
joint effusion or locking pain.  Therefore, the Board is 
unable to find that a 20 percent rating is warranted under 
this Code.

The Board notes here that in order to assign a 20 percent 
rating under Code 5260, flexion would have to be limited to 
30 degrees.  The record clearly shows that the veteran does 
not suffer limitation of flexion in the knee to such a 
degree.  For example, the May 2004 VA examiner noted flexion 
of the left knee to 135 degrees.  Therefore, the limitation 
of flexion is noncompensable under Code 5260.  The Board also 
notes that there is no limitation of extension, so Code 5261 
is not applicable.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the veteran has reported left knee 
pain since injuring the knee in service in 1992.  The Board 
finds that the present disability rating takes into 
consideration the veteran's complaints of pain, thus, the 
Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

There is also no x-ray evidence of arthritis to provide a 
basis for consideration separate ratings under Code 5257 and 
Code 5003.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 
98.

The veteran clearly suffers from left knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable Diagnostic Code.  The veteran may 
always advance a claim for an increased rating should the 
severity of his left knee disability increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for right knee degenerative joint disease 
as secondary to the service-connected disability of residuals 
of a left knee sprain status post medial meniscus injury with 
medial collateral tear is not warranted.  

An increased disability rating for residuals of a left knee 
sprain status post medial meniscus injury with medial 
collateral tear, currently rated 10 percent disabling, is not 
warranted.  

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


